                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

SHASTA MCCALLUM ,

       Plaintiff,                                                      ORDER
v.
                                                              Case No. 19-cv732-wmc
WISCONSIN DEPARTMENT OF
CHILDREN AND FAMILY,

       Defendant.


SHASTA MCCALLUM ,

       Plaintiff,                                                      ORDER
v.
                                                            Case No. 19-7-cv-733-wmc
ROCK COUNTY,

       Defendant.


       Plaintiff Shasta McCallum has filed a proposed civil complaint. Plaintiff seeks to commence

this lawsuit without prepayment of the filing fee pursuant to 28 U.S.C. § 1915.

       From the affidavit of indigency plaintiff has submitted, I find that plaintiff is unable to

prepay the fees and costs of commencing this action or to give security therefor.




                                               ORDER

       IT IS ORDERED that:

       1.     Plaintiff Shasta McCallum’s petition for leave to proceed without prepayment of fees

is GRANTED.

       2.     No further action will be taken in this case until the court has screened the complaint

pursuant to 28 U.S.C. § 1915 to determine whether the case must be dismissed because the

complaint is frivolous or malicious, fails to state a claim on which relief may be granted or seeks
monetary relief against a defendant who is immune from such relief. Once the screening process is

complete, a separate order will issue.

                      Entered this 12th day of September, 2019.

                                     BY THE COURT:

                                     /s/

                                     PETER OPPENEER
                                     Magistrate Judge
